Citation Nr: 1645024	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-04 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of prostate cancer status post radical prostatectomy, to include as secondary to ionizing radiation exposure during service.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel



INTRODUCTION
 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1952 to May 1956.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO"), which denied service connection for prostate cancer residuals.  

In May 2014, the Board remanded the claim for additional development, to include referral to the Under Secretary for Benefits, pursuant to 38 C.F.R. § 3.311(b) (2016), to obtain an advisory medical opinion.  Pursuant to the Board's instructions, in May 2016, an advisory medical opinion was provided by the Under Secretary for Health.  An August 2016 supplemental statement of the case continued to deny the claim and the claim has since returned to the Board.

This appeal was processed electronically using the Veterans Benefits Management System.  Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.	The Veteran was exposed to ionizing radiation during participation in Operation CASTLE from March 1954 to May 1954.

2. 	A 1984 Atmospheric Nuclear Test Participant Sheet indicated that the Veteran was exposed to a precise radiation dosage of 0.740 rem.

3.	A 2011 Defense Threat Reduction  Agency ("DTRA") Worksheet indicated that  the Veteran was exposed to an external gama dose of 18 rem; an external neutron dose of 0.5 rem;  an internal committed dose to the prostate (alpha) of 4.5 rem; and an internal committed dose to the prostate (beta plus gamma) 2 rem.

4.	Prostate cancer was not manifested during the Veteran's active duty service or for approximately 39 years after discharge from service, nor is it otherwise related to active duty, including any exposure to ionizing radiation therein.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, and it may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

A letter dated in November 2010 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, Department of Defense records, private treatment records identified by him, and statements and argument in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the Board finds that VA's duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c).  Additionally, a review of the Veteran's claim for exposure to ionizing radiation was conducted by the Under Secretary for Benefits in May 2016, subsequent to a May 2016 advisory medical opinion.  See 38 U.S.C.A. § 3.311(c).  Taken together, the advisory medical opinion and the Under Secretary for Benefit's review of the Veteran's claim of exposure to ionizing radiation are adequate to decide this claim, as the Under Secretary of Benefits' review is consistent with statutory requirements.  See 38 U.S.C.A. §§  3.311(c) and (e).  

Based on the foregoing, the Board also finds that there was substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Therefore, in light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.	Service Connection for Prostate Cancer Due to Exposure to Ionizing Radiation

A.	Law & Regulation

Generally, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for conditions claims based on exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) (West 2014) and 38 C.F.R. § 3.309(d) (2016).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia, except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Certain chronic disabilities, to include malignant tumors, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The showing of a "chronic disease" in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The term "chronic disease", whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  

B.	Analysis

The Veteran asserts that his prostate cancer was the result of ionizing radiation exposure during Operation CASTLE, while on the U.S. Renshaw, DDE 149, during his military service.  See, e.g. May 2011 Statement in Support of Claim.  The Veteran is a confirmed participant of Operation CASTLE.  See March 2011 Defense Threat Reduction Agency and United States Strategic Command Correspondence.  However, the Board notes that the Veteran is not alleging that his disability is a result of combat.  Therefore, combat presumption is not applicable in this case.  See U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

The record indicates that the Veteran was diagnosed with prostate cancer in December 1995.  See December 1995 Letter from the Veteran's Private Treating Physician.  In February 1996, the Veteran underwent a radical prostatectomy.  See March 1996 Letter from the Veteran's Private Treating Physician.  In October 2000, almost five years post radical prostatectomy, he underwent a penile prosthesis to restore sexual function, showing no evidence of infection.  See November 2000 Letter from the Veteran's Private Treating Physician.

As noted above, to establish presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran must currently have a disease listed under 38 C.F.R. § 3.309(d)(2), and must have been a  radiation-exposed veteran who participated in a radiation-risk activity, as defined by the regulation.  See 38 C.F.R. § 3.309(d)(3).  Although the record demonstrates that the Veteran participated in a radiation-risk activity, namely, Operation CASTLE, prostate cancer is not one of the listed diseases under 38 C.F.R. § 3.309(d)(2).  Thus, since presumptive service connection provisions are not applicable to this case, the Board must examine the Veteran's claim under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.

38 C.F.R. § 3.311 provides for the development of claims based on an assertion of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to presumption of service connection, but rather, establish a procedure for handling a veteran's claim based on radiation exposure.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Under 38 C.F.R. § 3.311, all claims in which it is established that a radiogenic disease first became manifest after service, and it is asserted that the disease resulted from radiation exposure, a dose assessment of that radiation exposure must be undertaken.

The Veteran has been diagnosed with prostate cancer.  See December 1995 Letter from the Veteran's Private Treating Physician.  Prostate cancer is a radiogenic disease under 38 C.F.R. § 3.311.  Furthermore, the Veteran was diagnosed with prostate cancer within the proscribed period, five years or more, after exposure.  See 38 C.F.R. § 3.311(b)(5)(iv).

The Defense Nuclear Agency ("DNA") conducted a dose assessment ("Atmospheric Nuclear Test Participant Sheet") in July 1984.  That assessment indicated that the Veteran's total recorded exposure to radiation was 0.740 rem, gamma from March 1954 to May 1954.  

The record reflects that the Defense Threat Reduction Agency ("DTRA") prepared dose estimates for Operation CASTE in March 2011, after a May 2003 independent review conducted by the National Research Council concluded that the radiation doses provided by DTRA might have underestimated the amount of radiation exposure to some veterans.  Based on those updated dose estimates, a March 2011 Worksheet was completed, which indicated that the Veteran's revised dose assessment was an external dose of 18 rem; an external neutron dose of 0.5 rem; an internal committed dose to the prostate (alpha) of 4.5 rem; and an internal committed dose to the prostate (beta plus gamma) of 2 rem.

At the request of the Director of Compensation and Pension Service ("Director"), the VA Deputy Chief Consultant for Post Deployment Health Services ("VA Deputy Chief"), on behalf of the Under Secretary of Health, issued an advisory opinion on the Veteran's exposure to radiation.  See March 2016 Memorandum from Director of Compensation and Pension Service Regarding Radiation Review Under 38 C.F.R. § 3.311; see May 2016 Memorandum from Deputy Chief Consultant of Post Deployment Health Services Regarding Radiation Review.  The VA Deputy Chief found that it was unlikely that prostate cancer was caused by radiation exposure.  The VA Deputy Chief noted that although "there is substantial and convincing scientific evidence for health risks following high dose [radiation] exposures," radiation doses below "5 rem in one year or a lifetime dose of 10 rem above that received from natural sources" pose radiation health risks that "are either too small to be observed or are nonexistent."  See id.

Based on these parameters, the VA Deputy Chief relied on the July 1984 dose assessment of 0.740 rem to conclude that the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime.  See id.  Accordingly, the Director, on behalf of the Under Secretary of Benefits, adopted the findings of the Deputy Chief and echoed the conclusion that there is no reasonable possibility that the Veteran's prostate cancer was the result of exposure to ionizing radiation.  See May 2016 Correspondence from Acting Director of Compensation Service Regarding Radiation Review Under 38 C.F.R. § 3.311. 

In doing so, the Director considered the Veteran's post-service employment as an industrial mechanic, as well as his gender and family history lacking cancer or leukemia.  See March 2016 Memorandum from Director of Compensation and Pension Service Regarding Radiation Review Under 38 C.F.R. § 3.311; see also  38 C.F.R. § 3.311(e) (noting that consideration must be given to (1) "The probable dose, in terms of dose type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation;" (2) "The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology;" (3) "The veteran's gender and pertinent family history;" (4) "The veteran's age at time of exposure;" (5) "The time lapse between exposure and onset of the disease; and" (6) "The extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.").  Additional factors the Director considered include the Veteran's dosage of 0.740 rem from the Atmospheric Nuclear Test Participant Sheet (in terms of dose type, rate and duration as a factor in inducing prostate cancer), the Veteran's age of 18 years at the time of exposure, and the time lapse of 39 years between exposure and onset of prostate cancer.  See 38 C.F.R. § 3.311(e).

In this regard, although 38 C.F.R. § 3.311(e) identifies six factors that are to be considered in determining whether a Veteran's disease resulted from exposure to ionizing radiation in service, the Under Secretary for Benefits need not specifically discuss each of the six factors in the advisory opinion, but rather, consult with these factors as a point or reference in making a recommendation to the RO.  See Hilkert v. West, 12 Vet. App. 145, 149-50 (1998).  "Failure to discuss these factors is by no means a failure to consider these factors."  Id.  Crucially, the Under Secretary for Benefits (or designee) must determine the likelihood that the Veteran's exposure to radiation in service resulted in his radiogenic disease.  See 38 C.F.R. § 3.311(c)(1)(i).  In accordance with 38 C.F.R. § 3.311(c)(1), the Under Secretary may conclude any of the following: (1) that sound scientific and medical evidence supports the conclusion that "it is at least as likely as not" that the Veteran's disease resulted from exposure to radiation in service,  38 C.F.R. § 3.311(c)(1)(i); (2) that there is "no reasonable possibility" that the Veteran's disease resulted from radiation exposure during service, 38 C.F.R. § 3.311(c)(1)(ii); or (3) if the Under Secretary for Benefits, after considering any opinion from the Under Secretary of Health, is unable to conclude whether it is at least as likely as not, or that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure during service, the Under Secretary for Benefits shall refer the matter to an outside consultant.  38 C.F.R. § 3.311(c)(2).  Accordingly, even though the Director did not explicitly address all six factors, the Board accepts the findings as highly probative, as they reflect consideration of the enumerated  factors and are supported by the express conclusion that "there is no reasonable possibility that the Veteran's prostate cancer was the result of exposure to ionizing radiation."  See 38 C.F.R. § 3.3111(c)(1)(ii).

The Board is cognizant of the difference between the radiation exposure dosage in the July 1984 Atmospheric Nuclear Test Participant Sheet, which provided a dose assessment of 0.740, and the March 2011 Worksheet, which provided an external dose of 18 rem; an external neutron dose of 0.5 rem; an internal committed dose to the prostate (alpha) of 4.5 rem; and an internal committed dose to the prostate (beta plus gamma) of 2 rem.  However, the clinicians considering these factors of this case considered these dose estimates and found that they did not pose a radiation health risk.  Therefore, since the provisions of 38 C.F.R. § 3.311 have not been met, and in light of the aforementioned medical advisory opinion, service connection based on the procedural advantages of 38 C.F.R. § 3.311 is not warranted.

The Board is also obligated to consider service connection without reference to the radiation regulations, 38 C.F.R. §§ 3.309(d), 3.311.  In this regard, the United States Court of Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), determined that the regulations governing presumptive service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  Accordingly, the Board will proceed to evaluate the Veteran's claim under the regulations governing direct service connection.  See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d) (2012).

As has been discussed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden, supra.

The evidence indicates that the Veteran has been diagnosed with prostate cancer.  A current disability has therefore been established.  See, e.g. December 1995 Letter from the Veteran's Private Treating Physician.  Concerning in-service incurrence, the Veteran does not contend that he suffered a disorder of the prostate during service.  However, the Board notes a February 1953 diagnosis of acute prostatitis, for which the Veteran was treated with penicillin and bed rest.  See November 1954 Medical History.  Despite this, there was no indication of a persistent prostate condition, as the evidence reflects that his prostate issue resolved without recurrence in 1953 and the Veteran returned to full duty later that month.  See id.  Moreover, on separation examination in May 1956, his genito-urinary (G-U) system was clinically evaluated as normal and a urinalysis was also normal.  Therefore, prostate cancer was not manifest during his active service.  See 38 C.F.R. § 3.303(b). 

With respect to in-service injury, as discussed, even though no chronic or recurring prostate disabilities were documented during the Veteran's active duty service in Operation CASTLE, the Veteran was nonetheless exposed to ionizing radiation.  However, as noted, the VA Deputy Chief determined that the Veteran's prostate cancer was not related to the radiation exposure that he experienced during service.  Similarly, the Director determined that there was no reasonable possibility that the Veteran's prostate cancer resulted from exposure to radiation in service.

The Board has considered the Veteran's statements that his prostate cancer is the result of his in-service ionizing radiation exposure.  The Board is cognizant that lay evidence may be sufficient to establish a nexus in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  However, the Veteran's opinion is lacking in specifics and is therefore accorded less probative value than the well-supported advisory medical opinion described above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The Board also notes that the Veteran has not alleged, and the record does not suggest, that he has experienced continuing prostate symptomatology since service.  In fact, the record indicates that the Veteran was diagnosed with prostate cancer 39  years later.  See December 1995 Letter from the Veteran's Private Treating Physician; see also November 1995 Letter from the Veteran's Private Treating Physician (indicating that the Veteran had a prostatic irregularity, despite PSA levels within normal limits at 2.6 one month prior to the December 1995 diagnosis, and that a prostate ultrasound and biopsy for a more thorough evaluation was recommended).  Therefore, prostate cancer was not manifest during service or within one year of separation and is not otherwise attributable to service.  Rather, the competent evidence establishes that there was a remote post-service onset. 

The Board thus finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for prostate cancer, as the third Shedden element has not been met.  Accordingly, the benefit sought on appeal is denied.  See 38 C.F.R. 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of prostate cancer status post radical prostatectomy, to include as secondary to ionizing radiation exposure during service is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


